Per Curiam.-
-This cause having heretofore been submitted to the court upon the transcript of the record of the decree aforesaid, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the court being now advised of its judg*547ment to be given in tbe premises, it seems to tbe court that there is no error in tbe said decree; it is, therefore, considered, ordered and adjudged by the court that the said decree of the Circuit Court be, and the same is hereby, affirmed.
All concur.